50 F.3d 1
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.John P. COYNE, et al., Plaintiffs, Appellants,v.PUERTO RICO PORTS AUTHORITY, et al., Defendants, Appellees.
No. 94-2231.
United States Court of Appeals,First Circuit.
March 24, 1995.

Appeal from the United States District Court for the District of Puerto Rico [Hon.  Raymond L. Acosta, U.S. District Judge ]
Jose L. Rivero Vergne and Moreda & Moreda on brief for appellants.
Jaime F. Agrait Llado on brief for appellee Puerto Rico Ports Authority.
D.Puerto Rico.
AFFIRMED.
Before SELYA, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
The parties agree that the incident out of which this action arises occurred on premises beyond the control of defendant-appellee Puerto Rico Ports Authority, and that the perpetrators, strikers or strike-sympathizers, were not under the control of that defendant.  Against this backdrop, and taking all the facts alleged by appellants as true, it is clear that the Ports Authority owed no legally cognizable duty to appellants.  Absent such a duty, there can be no liability in tort.  Consequently, the district court appropriately granted summary judgment in favor of the Ports Authority.


2
Because this appeal presents no substantial question in respect to the liability of the Ports Authority, we grant that defendant's request, see Appellee's Brief at 4-5, that we summarily affirm.  See 1st Cir.  R. 27.1.


3
The judgment of the district court is affirmed as to the defendant Puerto Rico Ports Authority only.  See 1st Cir.  R. 27.1.  The appeal remains pending (oral argument to be heard April 4, 1995) as to the defendant Taber Partners I and its insurer.